DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on 6/16/2022. Claims 1, 4, 15 and 18 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-20 are pending in this office action, of which claims 1, 15 and 18 are independent claims.

Response to Arguments
Applicant’s arguments, see page 8, filed 6/16/2022 and communication on 10/18/2022 with respect to the double patenting rejection have been fully considered. However, no terminal disclaimer has been filed and the rejection has been respectfully maintained. 
Applicant’s arguments, see page 8, filed 6/16/2022, with respect to claim interpretation have been fully considered and has been withdrawn. 
Applicant’s arguments, see pages 9-15, filed 6/16/2022, with respect to rejection of claims 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection has been made in view of Ebadollahi et al., US 20120041277 A1 (hereinafter “Ebadollahi”) and further in view of Bruce et al, AU 2007214360 A1 (hereinafter “Bruce”).
	
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Ebadollahi does not discuss utilizing a PCA for maximizing a variance, fails to mention determining an eigenvector, and thus, clearly fails to discuss "determining eigenvector from a data covariance matrix with a largest corresponding eigenvector and maximum variance unfolding (MVU) forming an inner product of a data matrix", as essentially recited in amended claims 1, 15, and 18. 

In response to applicant’s argument a: Paragraph 0257-0258 of Bruce teaches Principal Component Analysis (PCA) is a multivariate analysis technique in which the aim is to reduce the dimension of a dataset comprised of many correlated variables, while still accounting for a large proportion of the variance, Given a vector X of random variables, the first Principal Component (PC) is the linear function, wfX such that var(wTX) is maximized. With para 0318-0319 More rigorously, the steps of the algorithm are described as follows: For each a 1, A, where m is the number of response variables and A are the number of PLS components to be computed: 1. Ifm I W. XrYa else compute q, the dominant eigenvector of (YTXXTY).

Claim Objections
Claims 1, and 18 objected to because of the following informalities:  Claims 1 and 18, line 2 recite “an objective function indexing a dataset” where “an objective function for indexing a dataset” is expected.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,394,850 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See the following chart for claim correspondences:

Instant Application # 16/453,165
Patent No. 10,349,850 B2
Claims 1. 15 and 18, A method for indexing data, comprising: 



determining a data property component of an objective function indexing a dataset, the data property component configured to utilize a property of the dataset for grouping data of the dataset, and for maximizing a variance of the dataset to reduce computational costs during the indexing, the maximizing a variance comprising applying a principal component analysis (PCA) comprising determining an eigenvector from a data covariance matrix









determining a supervised component of the objective function which utilizes supervision information from the dataset to group data of the dataset; and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes.
Claim 1. A method for indexing data, comprising: 
formulating an objective function to index a dataset, a portion of the dataset including supervision information; 
determining a data property component of the objective function which utilizes a property of the dataset to group data of the dataset, the determining the data property component including maximizing a variance of the dataset by applying a principal component analysis (PCA) and maximum variance unfolding (MVU), the (MVU) comprising forming an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space to reduce computational costs during the indexing, and the PCA comprising determining an eigenvector from a data covariance matrix with a largest corresponding eigenvector;
 determining a supervised component of the objective function which utilizes the supervision information to group data of the dataset; and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes.
Claim 2. The method as recited in claim 1, wherein the optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree.
Claim 2. The method as recited in claim 1, wherein optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree.
Claim 4. The method as recited in claim 3, wherein the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding.

Claim 5. The method as recited in claim 1, wherein the determining the data property component includes clustering data around a median of the dataset.
Claim 3.  The method as recited in claim 1, wherein determining the data property component includes clustering data around a median of the dataset.
Claim 6. The method as recited in claim 1, wherein the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 4. The method as recited in claim 1, wherein determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 7. The method as recited in claim 1, wherein the determining the supervised component includes applying the dataset as a linear prediction function.
Claim 5. The method as recited in claim 1, wherein determining the supervised component includes applying the dataset as a linear prediction function.
Claims 8 and 11 The method as recited in claim 1, wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component.
Claim 6. The method as recited in claim 1, wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component.
Claim 9. The method as recited in claim 1, wherein the supervision information includes must- links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 7. The method as recited in claim 1, wherein the supervision information includes must-links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 10. The method as recited in claim 1, wherein the dataset includes patient medical information.
Claim 8. The method as recited in claim 1, wherein the dataset includes patient medical information.
12. The method as recited in claim 1, wherein the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
Part of claim 1
13. The method as recited in claim 1, wherein the determining the data property component includes applying the maximum variance unfolding such that a binary partition produces a balanced tree.
Claim 11
14. The method as recited in claim 13, wherein applying the maximum variance unfolding comprises finding directions under which a projected data variance is maximized such that the binary partition of the directions increases a likelihood of producing the balanced tree.
Claim 12


Claims 1-2 and 4-20 are non-provisionally rejected on the ground of nonstatutory non-provisional obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the patent 10,394,850 anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the patent ‘850.  This is a non-provisional obviousness-type double patenting rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claim 1 of instant application by adding the limitation of data property component and the optimizing functions of claim 1 of the US Patent ‘850 in order to achieve the intended results of the both of the claimed invention. 

Claims 1-2 and 4-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 9,355,105 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See the following chart for claim correspondences:
Instant Application # 16/453,165
Patent No. 9,355,105 B2
Claims 1. 15 and 18, A method for indexing data, comprising: 



determining a data property component of an objective function indexing a dataset, the data property component configured to utilize a property of the dataset for grouping data of the dataset, and for maximizing a variance of the dataset to reduce computational costs during the indexing, the maximizing a variance comprising applying a principal component analysis (PCA) comprising determining an eigenvector from a data covariance matrix;

                 determining a supervised component of the objective function which utilizes supervision information from the dataset to group data of the dataset; and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes.
Claim 1. A method for indexing data, comprising: 
formulating an objective function to index a dataset, a portion of the dataset including supervision information; 
determining a data property component of the objective function which utilizes a property of the dataset to group data of the dataset; 









                       determining a supervised component of the objective function which utilizes the supervision information to group data of the dataset; and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes, wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component, wherein determining the data property component includes maximizing a variance of the dataset, and wherein maximizing the variance includes applying maximum variance unfolding, the maximum variance unfolding comprising forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
Claim 2. The method as recited in claim 1, wherein the optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree.
Claim 2. 
Claim 4. The method as recited in claim 3, wherein the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding.

Claim 5. The method as recited in claim 1, wherein the determining the data property component includes clustering data around a median of the dataset.
Claim 4.  
Claim 6. The method as recited in claim 1, wherein the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 5. 
Claim 7. The method as recited in claim 1, wherein the determining the supervised component includes applying the dataset as a linear prediction function.
Claim 6. 


Claim 9. The method as recited in claim 1, wherein the supervision information includes must- links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 7. 
Claim 10. The method as recited in claim 1, wherein the dataset includes patient medical information.
Claim 8. 


Claims 1-2 and 4-20 are non-provisionally rejected on the ground of nonstatutory non-provisional obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the patent 9,355,105 anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the patent ‘105.  This is a non-provisional obviousness-type double patenting rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claim 1 of instant application by adding the limitation of data property component and the optimizing functions of claim 1 of the US Patent ‘105 in order to achieve the intended results of the both of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebadollahi et al., US 20120041277 A1 (hereinafter “Ebadollahi”) and further in view of Bruce et al, AU 2007214360 A1 (hereinafter “Bruce”).

As to claims 1, 15 and 18,
Ebadollahi teaches a method for indexing data (Ebadollahi, para 0037, a tree structure may be employed to index all the signatures to speed up any search), comprising: 
determining a data property component of an objective function indexing a dataset (Ebadollahi, para 0019, 0030, 0033 and Fig. 2, as para 0030 teaches the input data streams 102 provide patient vital signs, such as, e.g., Key Patient Indicators (KPIs) or other relevant patient information. A stream processor 104 performs a compact summarization of longitudinal data streams of the patient KPIs. The stream processor 104 summarizes the multiple longitudinal patient data streams into a small set of signature representations stored in a patient signature database 110. The signatures may include a multidimensional vector that includes relevant information for that patient for a particular time window. For example, features may include heart rate, blood oxygen, temperature, etc. (i.e., data property)) the data property component configured to utilize a property of the dataset for grouping data of the dataset (Ebadollahi, para 0033, two groups of data based on ECG and SPO2 and also para 0044 for two groups of patients H or C), and for maximizing a variance of the dataset to reduce computational costs during the indexing (Ebadollahi, para 0033-0034, the similar patient tracker 106 can choose to maintain either an overall set of similar patients to x, or two sets of similar patients (i.e., maximizing variance), one set based on ECG and one set based on SpO2 with para 0035 The patient signature database 110 includes patient signatures. A patient signature is a low-dimensional representation of the patient condition in a certain time window (i.e., time window can be used to reduce computation costs). Each patient can have multiple signatures based on the variation of his/her characteristics. Signature construction includes a time series of measurements (i.e., maximizing variance using time series) as input, and a small set of signatures (low dimensional signatures) are output with para 0046 for using PCA (an unsupervised metric learning algorithm) for data variance),
the maximizing a variance comprising applying a principal component analysis (PCA) comprising determining an eigenvector from a data covariance matrix (Ebadollahi, para 0028 for the system 10 provides an alignment of the trajectories of patients' temporal characteristics (i.e., data property) to make the records amenable to semantically and clinically sound comparison. The system 10 devises similarity measures 20 that can reflect the clinical proximity or disparity between different patients. With para 0046 for from the feature extraction step described, we obtain 74 N-dimensional feature vectors where N=10 for the statistic method and N=50 for the Wavelet method. We then compare the following three distance metrics using the leave-one-out paradigm: A) Expert uses Euclidean distance of the variance of the mean ABP; B) PCA uses Euclidean distance over low-dimensional points after PCA (an unsupervised metric learning algorithm); and C) LSML using the localized supervised metric learning method);
determining a supervised component of the objective function which utilizes supervision information from the dataset to group data of the dataset (Ebadollahi, para 0040, Patient similarity measures may be determined in a plurality of ways. In one particularly useful embodiment, similarity measures may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure with para 0041 for One aspect is to learn the optimal P such that the resulting distance metric has the following properties: 1) Within-class compactness: patients of the same label are close together; and 2) Between-class scatterness: patients of different labels are far away from each other. To formally measure these properties, we use two kinds of neighborhoods: 1) The homogeneous neighborhood of x.sub.i, denoted as .sub.i.sup.o, is the k-nearest patients of x.sub.i with the same label. 2) The heterogeneous neighborhood of x.sub.i, denoted as .sub.i.sup.e, is the k-nearest patients of x.sub.i with different labels.); and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes (Ebadollahi, para 0040, to compute this specific notion of similarity (i.e., objective function), a distance metric(i.e., partition) is needed that can automatically adjust(i.e., optimize) the importance of each numeric feature(i.e., data property) by leveraging the physician's belief with para 0048 for To have a fair comparison, both PCA and LSML project data into 1-dimensional space since the Expert method only uses one feature, i.e., the variance of mean ABP. Table 1 shows the classification results using 3-NN classifier, and Table 2 shows the retrieval results. As can be observed in both tables, LSML out-performs both expert and PCA on both statistical and Wavelet features, which confirms the importance of leveraging label information into the distance metric. We also observe that Wavelet features improve the performance significantly for LSML, where the classification error drops by half (from about 15% to less than 7%)).   
Even though Ebadollahi teaches the maximizing a variance comprising applying a principal component analysis (PCA), Ebadollahi does not explicitly teach principal component analysis comprising determining an eigenvector from a data covariance matrix with a largest corresponding eigenvector and maximum variance unfolding (MVU') forming an inner product of a data matrix.
However, Bruce teaches principal component analysis comprising determining an eigenvector from a data covariance matrix with a largest corresponding eigenvector and maximum variance unfolding (MVU') forming an inner product of a data matrix (Bruce, paragraphs 0257-0258 of Bruce teaches Principal Component Analysis (PCA) is a multivariate analysis technique in which the aim is to reduce the dimension of a dataset comprised of many correlated variables, while still accounting for a large proportion of the variance, Given a vector X of random variables, the first Principal Component (PC) is the linear function, wfX such that var(wTX) is maximized. With para 0318-0319 More rigorously, the steps of the algorithm are described as follows:  For each a 1, A, where m is the number of response variables and A are the number of PLS components to be computed: 1. Ifm I W. XrYa else compute q, the dominant eigenvector of (YTXXTY).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ebadollahi by including the method and technique to reduce the number of dimensions in the original data and optimize model selection for maximum predictive accuracy minimal prediction error as taught by Bruce.

As to claim 4,
The combination of Ebadollahi and Bruce teaches the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding (Ebadollahi, para 0042, 0045-0046, 0048, to minimizing the local compactness and maximizing the local scatterness simultaneously, the localized supervised metric aims to learn a distance metric with enhanced local discriminability, as described in para 0045-0046 variance are measured using PCA and LSML).    
As to claim 5,
The combination of Ebadollahi and Bruce teaches the determining the data property component includes clustering data around a median of the dataset (Ebadollahi, para 0033, 0037, 0045-0047, the coefficients from all 5 sensors are vectorized into a 50-dimensional feature vector for each patient).  
As to claim 6,
The combination of Ebadollahi and Bruce teaches the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information (Ebadollahi, para 0028, 0040, The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements. To compute this specific notion of similarity, a distance metric is needed that can automatically adjust the importance of each numeric feature by leveraging the physician's belief).  
As to claim 7,
The combination of Ebadollahi and Bruce teaches the determining the supervised component includes applying the dataset as a linear prediction function (Ebadollahi, para 0041, 0050, the time series of measurements may include one or more of heart rate, blood pressure, blood oxygen, electrocardiogram information, temperature, etc. The raw measurements are preferably summarized in real-time or near real-time (e.g., at the same time or within minutes or hours).  
As to claims 8 and 11,
The combination of Ebadollahi and Bruce teaches the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component (Ebadollahi, para 0040, to compute this specific notion of similarity, a distance metric(i.e., tradeoff parameter) is needed that can automatically adjust the importance of each numeric feature by leveraging the physician's belief).  
As to claims 9, 17 and 20,
The combination of Ebadollahi and Bruce teaches the supervision information includes must-links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other (Ebadollahi, para 0040, similarity measures may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment (i.e., supervision information) of the disease type and stage).  
As to claim 10,
The combination of Ebadollahi and Bruce teaches the dataset includes patient medical information (Ebadollahi, abstract, the system is directed to similar patient tracker).  

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Ebadollahi” and in view of “Bruce” and further in view of Trifonov et al., US 20050180639 A1 (hereinafter “Trifonov”).

As to claim 12,
The combination of Ebadollahi and Bruce teaches the invention as claimed above, the combination does not explicitly teach the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
However, Trifonov teaches   the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space (Trifonov, para 0096, receiving an image data set that comprises a multidimensional property space and data classifiable into data classes, determining a projection vector for data of the data set wherein the projection vector maximizes a ratio of between-class scatter or variance to within-class scatter or variance, selecting a reference for the vector, projecting at least some of the data onto the vector, measuring distances from the reference to at least some of the data, classifying at least some of the data into data classes based on a nesting analysis of the distances, eliminating the classified data from the image data set to produce a modified image data set and deciding whether to determine another projection vector for the modified image data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination by including the iterative classifier based on linear Fisher discriminant analysis to improve the classification accuracy of this classifier for data with complex multi-modal attribute distributions while maintaining a minimal impact on the classification time as taught by Trifonov.

As to claim 13,
The combination of Ebadollahi, Bruce and Trifonov teaches the determining the data property component includes applying the maximum variance unfolding such that a binary partition produces a balanced tree (Trifonov, para 0096, a reference plane is selected then the measuring may measure distances substantially parallel to the vector to achieve the same result).  
As to claim 14,
The combination of Ebadollahi, Bruce and Trifonov teaches applying the maximum variance unfolding comprises finding directions under which a projected data variance is maximized such that the binary partition of the directions increases a likelihood of producing the balanced tree (Trifonov, para 0080, the distance between the means of the class histograms divided by the square root of the sum of the histogram variances along the discriminant vector may be used as a test. For large values of this quantity (i.e. compact and well-separated distributions) (i.e., balanced tree) nesting analysis may be based solely on the linear discriminant analysis vector projection).  


Allowable Subject Matter
Claims 2, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Sun et al. (US 20140095512 A1) discloses a tool for hash-based indexing. In an embodiment, a ranked dataset having a plurality of data items is obtained. Every data item in the ranked dataset has a ranking with respect to every other data item in the ranked dataset. A ranking triplet matrix is created based on the ranked dataset. The ranking triplet matrix has a set of ranking triplets, each of which indicates the relative ranking for a pair of the data items in the ranked dataset. This ranking triplet can be merged with a hash table obtained using a standard hash function and the data items can be indexed based on the results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/28/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164